Citation Nr: 1449980	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  04-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the appellant's annual countable income is excessive for the receipt of Department of Veterans Affairs death pension benefits.

2.  Entitlement to service connection for gastric antrum/peptic ulcer disease. 

3.  Entitlement to service connection for the cause of the Veteran's death.
 
4.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Veteran, Appellant, Appellant's Son, and Appellant's Daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1969.  He died in November 2008.  The appellant is his surviving spouse.  She has been accepted as the Veteran's substitute for purposes of processing the appeal for entitlement to service connection for gastric antrum/peptic ulcer disease to completion.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2004, July 2009, and August 2009 as well as an administrative decision rendered in February 2011 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for cause of the Veteran's death has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



REMAND

A review of the claims file reveals that further development is warranted on the matters of whether the appellant's annual countable income is excessive for the receipt of VA death pension benefits; entitlement to service connection for gastric antrum/peptic ulcer disease; entitlement to service connection for the cause of the Veteran's death; and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).

Countable Income

A longitudinal review of the record revealed that the appellant was originally granted entitlement to VA improved death pension benefits effective December 1, 2008.  However, in August 2010, she informed VA of her recent approval of benefits from the Social Security Administration (SSA).  In a February 2011 letter, the RO discontinued the appellant's VA death pension benefits, as the evidence of record showed her countable income, effective October 1, 2010, exceeded the maximum annual pension rate (MAPR).  In her March 2011 notice of disagreement, the appellant essentially asserted that her countable income was not properly computed.

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the MAPR.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.243.274 (2014).

To determine the amount of an eligible surviving spouse monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the MAPR.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2014).  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is a surviving spouse with no dependents was $ 7,933, effective December 1, 2010; $8,219, effective December 1, 2011; $ 8,359, effective December 1, 2012; and $8,485, effective December 1, 2013.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

For the purpose of determining initial entitlement, the monthly rate of pension is computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a) (2014).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c) (2014).  Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income. The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes.  38 C.F.R. § 3.262(m) (2014).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262(p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.

SSA inquiries of record reflected that the appellant was in receipt of a monthly benefit of $820.00 from September 2010.  In April 2011, the appellant submitted a VA Form 5655, Financial Status Report, showing that her claimed monthly expenses exceeded her claimed monthly income.  In June 2011, additional evidence concerning SSA benefit income in 2010 was associated with the record. 

Based on a comprehensive review of the record, the Board has determined that the RO failed to address whether the appellant's annual countable income in the subsequent years of the pending appeal from 2011 to 2014 was/is excessive for the receipt of VA death pension benefits.  The RO must request that the appellant complete updated Medical Expense and Improved Pension Eligibility Verification Reports to assist it in adequately determining her eligibility for VA death pension benefits for the entire appeal period.  The RO must also make additional inquiries to SSA to obtain credited monthly benefits for the appellant for the subsequent years of the pending appeal from 2011 to 2014.

Service Connection for Gastric Antrum/Peptic Ulcer Disease and Service Connection for the Cause of the Veteran's Death

Prior to his death, the Veteran filed a claim for entitlement to service connection for gastric antrum/peptic ulcer disease in February 2004.  In a July 2004 rating decision, the service connection was denied and the Veteran filed a timely notice of disagreement that same month. After a statement of the case was issued in September 2004, the Veteran continued to disagree with denial of service connection and filed a substantive appeal to the Board that same month.

The Board denied the claim of entitlement to service connection for gastric antrum/peptic ulcer disease in an April 2006 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2008 Joint Motion for Remand, the Court issued an Order that same month, remanding the matter for development in compliance with the Joint Motion.  In August 2008, the Board vacated the April 2006 decision and then remanded the matter for additional development, to include obtaining VA examination.

The Veteran died in November 2008.  The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in March 2009, claiming entitlement to service connection for the cause of the Veteran's death.  In a July 2009 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant has perfected an appeal of that decision.

The RO further interpreted the appellant's March 2009 VA Form 21-534 as a claim for entitlement to service connection for gastric antrum/peptic ulcer disease for accrued purposes.  In an August 2009 rating decision, the RO indicated that the previous denial of service connection for gastric antrum/peptic ulcer disease was confirmed and continued for accrued purposes.  It was noted that the RO had only considered evidence in the Veteran's file at the time of his death.  The appellant has perfected an appeal of that decision.

As a matter of law, claimants do not survive their claims.  The Veteran's surviving spouse, however, can request to be substituted as the appellant for purposes of processing the claim to completion.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant is able to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); see also Appendix, VBA Fast Letter 10-30, at 4; Substitution in Case of Death of Claimant, Proposed Rule, 76 Fed. Reg. 8666-74 (Feb. 15, 2011); Substitution in Case of Death of Claimant, Final Rule, 70 Fed. Reg. 52,977-85 (Sept. 5, 2014) (to be codified at 38 C.F.R. Parts 3, 4, 20).  

VA treats qualifying death and accrued benefits claims, like the claims filed by the appellant in the March 2009 VA Form 21-534, as a request to substitute.  70 Fed. Reg. 52,977-85 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(c)(2)).  The RO issued a February 2012 memorandum, in which the appellant was determined to be the properly substituted claimant in connection with the appeal of entitlement to service connection for gastric antrum/peptic ulcer disease. 

In written statements of record and during Board hearings in December 2005 and April 2014, the Veteran and the appellant asserted that he had stomach problems beginning in November or December 1969 during service and had been continuously treated for ulcers since 1970, after he was discharged from service.  

In lay statements dated in January 2005, friends and family reported that the Veteran had stomach problems and ulcers since the early 1970s or upon return from service, that he had black, bloody vomit and stomach pain during that time, and that ulcers were diagnosed in the early 1970s.  The appellant has stated that the Veteran had ulcers since early 1970, that he constantly complained about stomach pain after he returned from Vietnam in 1969, and that he had black, bloody vomit.

The appellant have further asserted that one of the causes of death for the Veteran, gastric hemorrhage from duodenal ulcer, was related to his military service.  The appellant and her family members have continually indicated that the Veteran's stomach disorder began during service and was treated shortly after discharge.  The appellant has also contended that the Veteran had severe coronary artery disease that was a contributory cause of his death.  It was the appellant's contention that when the Veteran's lungs filled up with blood and other fluids, it caused undue stress on his weakened heart and contributed to his cause of death. 

Service treatment records were void of any complaints, findings, and treatment for the claimed stomach disorder.  Service personnel records showed that the Veteran served in Vietnam in August and September 1969 and was awarded a Combat Infantryman's Badge.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was "Lt Wpns Inf " (Light Weapons Infantry).  During his December 2005 Board hearing, the Veteran indicated that he was discharged from active duty in December 1969, and then had a period of reserve service until November 1970.

The Veteran and the appellant have repeatedly indicated that private medical records dated from 1970 to 1976 were unavailable, as his treating physician was deceased.  Post-service private treatment records associated with the record detailed that the Veteran was hospitalized with bleeding ulcers in February 1976.  Testing revealed active duodenal ulcers, with gastritis, and discharge diagnoses were duodenal ulcers, hemorrhage, and anemia secondary to blood loss.  In October 1980, the Veteran presented with epigastric pain but denied bleeding.  The diagnosis was "rule out" recurrent peptic ulcer disease and partial outlet obstruction.  The impression of an October 1980 gastrointestinal series was suspicion of duodenal ulcer and scarring.  The Veteran's stomach and esophagus were normal.  An April 1984 private treatment record reflected that the Veteran had gastrointestinal bleeding from peptic ulcer disease.  An additional April 1984 private treatment record indicated that an exploratory celiotomy and highly selective, parietal cell vagotomy revealed no abnormalities. 

VA treatment records dated in 2003 and 2004 showed complaints of epigastric pain, minor abdominal discomfort, occasional indigestion, and fat and spicy food intolerance, with diagnoses of chronic gastritis and peptic ulcer disease.  In January 2004, the Veteran was hospitalized for peptic ulcer disease.  Additional treatment records detailed findings of duodenal ulceration and biopsy results showing chronic gastritis, with focal acute inflammation.  Additional VA treatment records dated from 2005 to 2008 revealed continued findings of peptic ulcer disease and chronic autoimmune active hepatitis.  

VA treatment records dated in early November 2008 showed findings of hepatic encephalopathy.  The November 2008 VA hospital discharge summary detailed that the Veteran presented with autoimmune hepatitis, esophageal varices, peptic ulcer disease, and altered mental status.  Discharge diagnoses were listed as autoimmune hepatitis, acute renal failure, hepatic encephalopathy, hypertension, hyperlipidemia and cirrhosis.

A December 2008 autopsy report listed provisional anatomic diagnoses of gastric hemorrhage, with aspiration of hemorrhagic gastric contents into lung, site of hemorrhage pending microscopic examination; severe pulmonary congestion, with possible consolidation, bilateral lower lobes; bullous emphysema, bilateral upper lobe apices; cirrhosis of liver, with generalized icterus; severe coronary atherosclerosis; diverticulosis of sigmoid colon; status post vagotomy, with adhesions between abdominal wall scar, liver, stomach and spleen; bilateral nephrosclerosis, with left renal caliceal calculi; and brain pending microscopic examination.

The Veteran's certificate of death, issued in December 2008, listed the immediate cause of death as hepatorenal syndrome (one week) due to or as a consequence of autoimmune hepatitis (years).  At the time of his death, service connection was in effect for posttraumatic stress disorder, rated as 100 percent disabling, effective December 7, 2004.

In a June 2009 VA medical opinion, a VA examiner indicated that the Veteran died because of complications of hepatic cirrhosis, secondary to autoimmune hepatitis.   The examiner noted that the Veteran had presented in November 2008 with acute renal failure, as well as hepatic encephalopathy and was known to have esophageal varices, as well as peptic ulcer disease.  The examiner highlighted that gastrointestinal bleeding was a known and frequent complication of advanced hepatic cirrhosis and that the Veteran's gastric hemorrhage and subsequent aspiration of gastric contents was only a part of the multisystem organ failure that ultimately lead the Veteran's death.  After reviewing the record, the examiner opined that it was "less likely than not" that the Veteran's death from gastric hemorrhage, with aspiration of hemorrhagic gastric contents into his lungs, was related to his military service.  The examiner further noted that there was no evidence of the Veteran having had peptic ulcer disease while serving in the military.

The RO sought an additional VA medical opinion to determine if the Veteran's ischemic heart disease was a contributing factor leading to his death.  In a September 2013 VA medical opinion, the VA examiner noted a review of the record, commenting that the pathologist who conducted the autopsy found that the cause of death was most probably hemorrhage from duodenal ulcer with aspiration of hemorrhagic gastric contents.  Given the lack of clinical findings of heart disease and the fact that the autopsy report findings did not show gross evidence of myocardial infarction, the examiner opined that findings of record were unable to support the conclusion that the Veteran's coronary artery disease contributed to his death.

During her April 2014 Board hearing, the appellant reported that the Veteran had received ongoing treatment for his claimed stomach disorder from a private treatment provider, identified as Mary Black Hospital, in Spartanburg, South Carolina.  VA treatment records dated in 2008 also referenced the Veteran's treatment at that private medical facility.  In addition, the appellant and her daughter each indicated that they had a doctor review and interpret the Veteran's autopsy report.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2014).

While the record only contains a provisional autopsy report dated in December 2008, the September 2013 VA examiner clearly referenced additional autopsy findings by the pathologist concerning a duodenal ulcer.  Thus, the RO must obtain a copy of the final and complete December 2008 VA autopsy report for the Veteran.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, in light of the incomplete nature of the record, as well as the inadequate nature of the June 2009 VA medical opinion, based on the VA examiner's failure to consider and discuss competent lay statements of record concerning the commencement and duration of the Veteran's stomach disorder symptomatology, the Board will obtain an additional VA medical opinion to clarify the etiology of the Veteran's cause of death based on the review of a completely developed record.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

DIC Under 38 U.S.C.A. § 1318

Finally, the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Regardless of her response, the RO must provide the appellant and her representative with the following forms to obtain updated income and unreimbursed medical expenses information for the time period from 2011 to 2014: 

(a) VA Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse with No Children)); 
(b) Eligibility Verification Report Instructions; and 
(c) VA Form 21-8416 (Medical Expense Report).  

The RO must request the appellant to complete and submit these forms prior to the readjudication of her VA death pension benefits claim.  The RO must obtain all outstanding records relevant to the claims being remanded, to include the following:  

1) a copy of the final and complete December 2008 VA autopsy report; 
2) a copy of any private doctor's report obtained by the appellant that interpreted the Veteran's autopsy findings; 
3) service treatment records from the Veteran's period of reserve service from December 1969 to November 1970; and 
4) private treatment records pertaining to the Veteran's treatment at Mary Black Hospital in Spartanburg, South Carolina.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  The RO must make additional inquiries to SSA to obtain the amount of credited monthly benefits for the appellant for the time period from 2011 to 2014.

3.  The RO must obtain a VA medical opinion to clarify the etiology of the cause of the Veteran's death by an appropriate physician.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  

Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether the Veteran's stomach disorder, claimed as gastric antrum/peptic ulcer disease, was incurred during service or causally related to events during his military service or any incident therein.  If so, the examiner must provide an opinion and thorough rationale as to whether that the service-connected disability was a principal or contributory cause of the Veteran's death.  The examiner must also offer an opinion as to whether the Veteran had a heart disorder which contributed to his death, and if so, whether any identified heart disorder was causally related to events during his military service or any incident therein, to include herbicide exposure.

The examiner must acknowledge and discuss the findings in the June 2009 and September 2013 VA medical opinions of record, as well as the lay statements from the Veteran, appellant, and other family members concerning the commencement and duration of the Veteran's stomach disorder symptomatology.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claims, taking into consideration all relevant evidence associated with the record since the October 2013 supplemental statement of the case.  The RO must address whether the appellant's annual countable income in the subsequent years of the pending appeal from 2011 to 2014 was/is excessive for the receipt of VA death pension benefits.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

